Opinion,
Mr. Justice McCollum :
It appears on the face of this record that Brown was a subcontractor. The existence of a contractual relation between him and the owners of the premises is negatived in the body of the claim and in the bill of particulars. In the former, it is stated that the work was done and the materials were furnished at the instance of Metzger, who was the builder; and in the latter, he is mentioned as the debtor for them. It is admitted that the claimant is entitled to alien for his labor and materials, on compliance with the provisions of the statute which allows it, but it is alleged that the claim filed by him is fatally defective, in that it does not sufficiently identify the property, nor adequately set forth the nature of the work, or the kind and amount of materials, and the time when the work was done and the materials were furnished.
Tt is provided in the twelfth section of the act of June 16, 1836, P. L. 698, that the claim must set forth, inter alia, “the amount or sum claimed to be due, and the nature and kind of work done, or the kind and amount of materials furnished, and the time when the materials were furnished or the work was done; the locality of the building, and the size and number of the stories thereof, or such other matters of description as shall be sufficient to identify the same.” These provisions respecting the claim must be observed; they are reasonable, and intended for the protection of owners, creditors, and purchasers. A substantial compliance with them is necessary to the continuance of the lien : Russell v. Bell, 44 Pa. 47. A seeming departure from this rule is found in Young v. Lyman, 9 Pa. 449, where it was held that work done and materials furnished under a con*21tract with the owner need not be specifically described in the claim. But this decision does not apply to the case of a subcontractor : Lee v. Burke, 66 Pa. 336. The reason for the distinction is clearly stated in the case last cited, in Russell v. Bell, 44 Pa. 47, and in Gray v. Dick, 97 Pa. 142.
The sub-contractor must therefore set forth the particulars in his claim, as required by the act of 1836, if he would continue his lien beyond the statutory period of six months. The claimant in this case has failed to comply with the provisions of the statute in this respect. His claim is for “ a debt contracted for painting and glazing ” at the instance and request of a contractor, who is charged in the bill of particulars for “ work as per contract for the painting of two houses on East Orange street, known as Nos. 535 and 537, $300.” A round sum, with a single date, for work done and materials furnished' under a contract to which the owner is a stranger, does not give him the information which he is entitled to have under the act which allows the lien.
The claim is deficient in another particular. It does not set forth the locality of the buildings, nor such other matters of description as are sufficient to identify them. It is said they are situated in the city of Lancaster, 'but there is nothing on the face of the claim, or the bill annexed to it, by which their location can be discovered.
The judgment is reversed, and the lien is stricken from the record.